Citation Nr: 0429466	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  96-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran's loan guaranty file does not contain 
verification of his dates of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
June 1993, which denied waiver of recovery of an overpayment 
in the calculated amount of $22,018, plus interest.  

The case was previously remanded by the Board in July 1997, 
for additional development, to include a Travel Board 
hearing.  After receiving a financial status report from the 
veteran in October 1997, the RO issued supplemental 
statements of the case February 1998 and July 1998.  After 
that, no further action was taken until September 2004, when 
the case was returned to the Board.  There is no evidence 
that he withdrew his hearing request; accordingly, he must be 
provided the opportunity to appear for a Travel Board 
hearing.  38 C.F.R. § 20.700(a) (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  In addition, he should be 
provided an opportunity to submit an updated financial status 
report, since the last one was received seven years ago.  

The loan guaranty file also contains different addresses from 
the veteran, all of which are over six years old.  The RO 
should obtain the veteran's correct current address, and 
transfer the file to the appropriate RO to schedule a 
hearing.  In this regard, there is evidence in the loan 
guaranty file suggesting that VA has been in recent contact 
with the veteran.  However, this information does not contain 
his current address. 

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should obtain the veteran's 
current address.  

2.  The veteran's file should be 
transferred to the RO having jurisdiction 
over that location (if different).  That 
RO should then schedule the veteran for a 
hearing before a Veterans Law Judge to be 
held at the RO (i.e., Travel Board 
hearing).  

3.  The veteran should also be provided 
an opportunity to submit an updated 
financial status report.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



